     Case 1:20-cv-01712-DAD-BAM Document 7 Filed 03/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM SOTO,                                       No. 1:20-cv-01712-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                           ORDER DISMISSING ACTION DUE TO
                                                         PLAINTIFF’S FAILURE TO PAY FILING
14   KERN VALLEY STATE PRISON, et al.,                   FEE
15                      Defendants.                      (Doc. No. 6)
16

17          Plaintiff William Soto is a state prisoner proceeding pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 8, 2020, the assigned magistrate judge issued findings and

21   recommendations recommending that plaintiff’s application to proceed in forma pauperis under

22   28 U.S.C. § 1915(g) be denied because plaintiff had suffered three or more prior strike dismissals

23   and that he be ordered to pay the required $402.00 filing fee in order to proceed with this action.

24   (Doc. No. 5.) On January 21, 2021, the undersigned adopted those findings and

25   recommendations, denied plaintiff’s motion to proceed in forma pauperis, and ordered plaintiff to

26   pay the $402 filing fee in full within twenty-one (21) days. (Doc. No. 6.) Plaintiff was cautioned

27   that his failure to comply with that order and pay the required filing fee within the specified time

28   would result in dismissal of this action. (Id. at 2.)
                                                        1
     Case 1:20-cv-01712-DAD-BAM Document 7 Filed 03/02/21 Page 2 of 2


 1          To date, plaintiff has not paid the required filing fee or requested an extension of time to

 2   do so, and the deadline to pay the required filing fee has now passed.

 3          Accordingly,

 4          1.      This action is dismissed without prejudice due to plaintiff’s failure to pay the

 5                  required filing fee; and

 6          2.      The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
        Dated:     March 1, 2021
 9                                                        UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
